DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received 12/06/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 12/06/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 

Claim 5 has been cancelled.

Allowable Subject Matter
Claims 1-4 and 6-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“sending audience participation content to the one or more spectator devices, the audience participation content configured to be displayed on respective displays associated wherein the spectator input from a spectator causes a marker to be rendered on a display of a spectator device, the marker _being detectable by an image capture device present in a real-world space where the HMD and spectator is located; and
augmenting the VR scene based on the spectator input”.

Regarding to claim 11, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“detecting spectator input made by the spectator while interacting with the interactive content via the client device, the detecting is of one or more markers rendered on one or more displays of the client devices, wherein each marker is configured to be captured by one or more image capture devices present in a real-world space in which the HMD and the one or more spectators are located; and 
communicating, to the computing device, data associated with spectator input made by the spectator while interacting with the interactive content via the client device, wherein the spectator input is configured to be integrated into the VR scene being presented by the HMD of the HMD user for augmenting at least part of the VR scene”.

Claims 2-4 and 6-10 are allowed due to dependency of claim 1. Claims 12-15 are allowed due to dependency of claim 11.

Closest Reference Found
Closest prior art made of record includes Geisner (US 20130083173 A1) in view of Haulund (US 20130173915 A1), and further in view of Lerner (US 20160188153 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as a whole as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 5712707365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAI TAO SUN/Primary Examiner, Art Unit 2616